Name: 96/440/EC: Commission Decision of 18 July 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  international trade;  agricultural activity;  Europe;  animal product
 Date Published: 1996-07-20

 Avis juridique important|31996D044096/440/EC: Commission Decision of 18 July 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance) Official Journal L 181 , 20/07/1996 P. 0038 - 0042COMMISSION DECISION of 18 July 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece (Text with EEA relevance) (96/440/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas on 5 July 1996 three outbreaks of foot-and-mouth disease have been declared in Greece;Whereas the foot-and-mouth disease situation in Greece is liable to endanger the herds of other Member States in view of the trade in live biungulate animals and certain of their products;Whereas Greece has taken measures in accordance with Council Directive 85/511/EEC of 18 November 1985 introducing Community measures controlling foot-and-mouth disease (4), as last amended by Commission Decision 92/380/EEC (5), and furthermore has introduced further measures within the affected areas;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Greece shall not send live animals of the bovine, ovine, caprine and porcine species and other biungulates from or through those parts of its territory listed in the Annex to other Member States.2. The health certificates provided for in Council Directive 64/432/EEC (6) accompanying live bovine and porcine animals consigned from Greece and Council Directive 91/68/EEC (7) accompanying live ovine and caprine animals consigned from Greece shall bear the following words:'Animals conforming to Commission Decision 96/440/EC of 18 July 1996 on certain protective measures with regards to foot-and-mouth disease in Greece`.3. Greece shall ensure that health certificates for biungulates, other than those covered by the certificates mentioned in paragraph 2, shall bear the following words:'Live biungulates confirming to Commission Decision 96/440/EC of 18 July 1996 on certain protection measures with regard to foot-and-mouth disease in Greece`.Article 2 1. Greece shall not send fresh meat of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of its territory listed in the Annex or obtained from animals originating in those parts of Greece to other Member States.2. The prohibitions provided for in paragraph 1 shall not apply to:(a) fresh meat obtained before 1 June 1996 provided that the meat is clearly identified, and transported and stored separately from meat which is not destined for intra-Community trade;(b) fresh meat obtained from cutting plants under the following conditions:- only fresh meat as described in subparagraph (a) or fresh meat obtained from animals reared and slaughtered outside the area listed in the Annex will be processed in this establishment,- all such fresh meat must bear the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC (8) on animal health problems affecting intra-Community trade in fresh meat,- the plant will be operated under strict veterinary control,- the fresh meat must be clearly identified, and transported and stored separately from meat which is not destined for intra-Community trade,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions.3. Meat consigned from Greece shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:'Meat conforming to Commission Decision 96/440/EC of 18 July 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece`.Article 3 1. Greece shall not send meat products of animals of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of Greece listed in the Annex or prepared using meat obtained from animals originating in those parts of Greece to other Member States.2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Council Directive 80/215/EEC (9), or to meat products as defined in Council Directive 77/99/EEC (10) on animal health problems affecting intra-Community trade in meat products which have been subjected during preparation uniformly throughout the substance to a pH value of less than 6.3. The prohibitions described in paragraph 1 shall not apply to:(a) meat products prepared before 1 June 1996 provided that the meat products are clearly identified, and transported and stored separately from meat products which are not destined for intra-Community trade;(b) meat products prepared in establishments under the following conditions:- all fresh meat used in the establishment must conform to the conditions of Article 2 (2),- all meat products used in the final product will conform to the conditions of paragraph (a) or be made from fresh meat obtained from animals reared and slaughtered outside the area listed in the Annex,- all meat products must bear the health mark in accordance with Chapter VI of Annex A to Directive 77/99/EEC,- the establishment will be operated under strict veterinary control,- the meat products must be clearly identified and transported and stored separately from meat and meat products which are not destined for intra-Community trade,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(c) meat products prepared in the parts of the territory which are not subject to restrictions using meat obtained before 1 June 1996 from parts of the territory which became the subject of restrictions provided that the meat and meat products are clearly identified and transported and stored separately from meat and meat products which are not destined for intra-Community trade.4. Meat products consigned from Greece shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:'Meat products conforming to Commission Decision 96/440/EC of 18 July 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece`.Article 4 1. Greece shall not send milk from those parts of its territory listed in the Annex to other Member States.2. The prohibitions described in paragraph 1 shall not apply to milk which has been subjected to:(a) an initial pasteurization in accordance with the norms defined in Council Directive 92/46/EEC (11) followed by a second heat treatment by high temperature pasteurization, UHT, sterilization or by a drying process which includes a heat treatment with an equivalent effect to one of the above;or(b) an initial pasteurization in accordance with the norms defined in Directive 92/46/EEC, combined with the treatment by which the pH is lowered below 6 and held there for at least one hour.3. The prohibitions described in paragraph 1 shall not apply to milk prepared in establishments under the following conditions:- all milk used in the establishment must either conform to the conditions of paragraph 2 or be obtained from animals outside the area listed in the Annex,- the establishment will be operated under strict veterinary control,- the milk must be clearly identified and transported and stored separately from milk and milk products which are not destined for intra-Community trade,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions.4. Milk consigned from Greece shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:'Milk conforming to Commission Decision 96/440/EC of 18 July 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece`.Article 5 1. Greece shall not send milk products from those parts of its territory listed in the Annex to other Member States.2. Prohibitions described in paragraph 1 shall not apply to:(a) milk products produced before 1 June 1996;(b) milk products subjected to heat treatment at a temperature of at least 71,7 °C for 15 seconds or an equivalent treatment;(c) milk products prepared from milk which has been subjected to the provisions described in Article 4 (2) or (3).3. The prohibitions described in paragraph 1 shall not apply to:(a) milk products prepared in establishments under the following conditions:- all milk used in the establishment will either conform to the conditions of Article 4 (2) or be obtained from animals outside the area listed in the Annex,- all milk products used in the final product will either conform to the conditions of paragraph 2 or be made from milk obtained from animals outside the area listed in the Annex,- the establishment will be operated under strict veterinary control,- the milk products must be clearly identified and transported and stored separately from milk and milk products which are not destined for intra-Community trade,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(b) milk products prepared in the parts of the territory which are not subject to restrictions using milk obtained before 1 June 1996 from parts of the territory which become the subject of restrictions provided that the milk products are clearly identified and transported and stored separately from milk products which are not destined for intra-Community trade.4. Milk products consigned from Greece shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:'Milk products conforming to Commission Decision 96/440/EC of 18 July 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece.`Article 6 1. Greece shall not send semen and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in the Annex to other Member States.2. This prohibition shall not apply to frozen bovine semen and bovine embryos produced before 1 June 1996.3. The health certificate provided for in Council Directive 88/407/EEC (12) and accompanying frozen bovine semen consigned from Greece shall bear the following words:'Frozen bovine semen conforming to Commission Decision 96/440/EC of 18 July 1996 on certain protective measures with regard to foot-and-mouth disease in Greece`.4. The health certificate provided for in Council Directive 89/556/EEC (13) and accompanying bovine embryos consigned from Greece shall bear the following words:'Bovine embryos conforming to Commission Decision 96/440/EC of 18 July 1996 on certain protective measures with regard to foot-and-mouth disease in Greece`.Article 7 1. Greece shall not send hides and skins of bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in the Annex to other Member States.2. This prohibition shall not apply to hides and skins which were produced before 1 June 1996 or which conform to the requirements of paragraph 1 (A) indents 2 to 5 or paragraph 1 (B), indents 3 and 4 of Chapter 3 of Annex 1 to Directive 92/118/EEC.Care must be taken to separate effectively treated hides from untreated hides.3. Greece shall ensure that health certificates for hides and skins to be sent to other Member States shall be accompanied by a certificate which bears the following words:'Hides and skins conforming to Commission Decision 96/440/EC of 18 July 1996 on certain protective measures with regard to foot-and-mouth disease in Greece`.Article 8 Greece shall ensure that vehicles which have been used for the transport of live animals are cleaned and disinfected after each operation, and shall furnish proof of such disinfection.Article 9 1. Greece shall not send animal products of the bovine, ovine, caprine and porcine species and other biungulates not mentioned in Articles 2, 3, 4, 5, 6 and 7 from those parts of its territory listed in the Annex to other Member States.2. The prohibitions mentioned in paragraph 1 shall not apply to:(a) animal products referred to in paragraph 1 which have been subjected to:- heat treatment in a hermetically sealed container with a Fo value of 3,00 or more, or- heat treatment in which the centre temperature is raised to at least 70 °C;(b) unprocessed sheep wool and ruminant hair which is securely enclosed in packaging and dry.3. Greece shall ensure that health certificates for animal products mentioned in paragraph 2 to be sent to other Member States shall be accompanied by a certificate which bears the following words:'Animal products conforming to Commission Decision 96/440/EC of 18 July 1996 on certain protective measures with regards to foot-and-mouth disease in Greece`.Article 10 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 11 This Decision shall be re-examined before 1 August 1996.Article 12 This Decision is addressed to the Member States.Done at Brussels, 18 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 395, 30. 12. 1989, p. 13.(4) OJ No L 315, 26. 11. 1985, p. 11.(5) OJ No L 198, 17. 7. 1992, p. 54.(6) OJ No 121, 29. 7. 1964, p. 1977/64.(7) OJ No L 46, 19. 2. 1991, p. 19.(8) OJ No 121, 29. 7. 1964, p. 2012/64. Directive updated by Directive 91/497/EEC (OJ No L 268, 24. 9. 1991, p. 69) and last amended by Directive 92/45/EEC (OJ No L 268, 14. 9. 1992, p. 35).(9) OJ No L 47, 21. 2. 1980, p. 4.(10) OJ No L 26, 31. 1. 1977, p. 85. Directive updated by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1) and last amended by Directive 92/45/EEC (OJ No L 268, 14. 9. 1992, p. 35).(11) OJ No L 268, 14. 9. 1992, p. 1.(12) OJ No L 194, 22. 7. 1988, p. 10.(13) OJ No L 302, 19. 10. 1989, p. 1.ANNEX EvrosRodopiXanthiKavalaDramaSerresChalkidikiThessalonikiKilkisPellaImarthiaPieriaKozaniFlorinaKastoriaGrevenaIoanninaThesprotiaKerkiraLefkadaPrevezaArtaTrikalaKarditsaEvritaniaLarissaMagnissiaFthiothidaViotiaAttiki (Athens and Pireaus)EviaLesvosChiosSamosDodekanissaKikladesArgolidaKorinthiaAchaiaFokidaAetoloakarnaniaKefalliniaZakynthosIliaArkadiaMessiniaLakoniaChaniaRethimnoIraklioLassithi